Citation Nr: 1715496	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  14-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Marine Corps from December 1964 to August 1969. He served in the Republic of Vietnam and his military decorations include the Combat Action Ribbon and the Purple Heart. The Veteran died in 2012; the appellant is the Veteran's surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Milwaukee Pension Management Center at the Milwaukee, Wisconsin, Regional Office (RO). In December 2015, the Board remanded the appeal to the RO for additional action. In March 2017, the appellant was substituted for the Veteran in his claim for service connection for a cardiac disorder.


FINDINGS OF FACT

1.  A cardiac disorder was not caused by service.

2.  The Veteran's service-connected prostate cancer, rated at 100 percent at the time of his death, contributed to the cause of his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the appellant including October 2012 notices which informed her of the evidence generally needed to support her claims; what actions she needed to undertake; and how VA would assist her in developing her claims. The October 2012 notices were issued to the appellant prior to the January 2013 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

A.  Heart Disorder

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and ischemic heart disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

Service treatment records are silent as to any complaints of or treatment for a cardiac disorder. A May 1995 private treatment record indicates that the Veteran underwent cardiac catheterization. He did not have evidence of coronary artery disease at that time. A June 1995 private treatment record states that the Veteran denied any prior history of atherosclerotic heart disease or myocardial infarction. In January 1998, the Veteran underwent treadmill testing, which was negative for myocardial ischemia. A January 2000 VA treatment record states that the Veteran reported a history of six myocardial infarctions. July and August 2000 VA treatment records state that the Veteran had three to four blocks in his coronary arteries and that he was diagnosed with coronary atherosclerosis unspecified type. The physician noted that the Veteran's May 1995 catheterization report was not available for his review at that time, but that the Veteran would provide the report to VA. An August 2004 VA problem list includes a prior diagnosis of coronary atherosclerosis, but states it resolved.

In April 2012, the Veteran was afforded a VA examination. The examiner indicated that the Veteran did not have ischemic heart disease. The Veteran reported a myocardial infarction in the 1970's, but stated that the records were unavailable. The examiner noted that the tests performed at the examination did not support a history of a prior myocardial infarction. The examiner stated that an echocardiogram performed at that time showed mild concentric left ventricular hypertrophy. 

A May 2012 VA treatment record indicates that the Veteran underwent an echocardiogram three days before his death. There was no indication at that time that he had a history of myocardial infarction or ischemic heart disease.

A February 2016 VA medical opinion states that, at the time of his death, the Veteran had atrial fibrillation and diastolic heart failure, which are not classified as ischemic heart disease. The examiner opined that the Veteran's heart disorders were less likely than not caused by service, including herbicide agent exposure. 

The preponderance of the evidence is against a finding that the Veteran had a cardiac disorder caused by service. The Veteran's reports of a history of ischemic heart disease are not credible. In June 1995, he reported no history of coronary artery disease or myocardial infarction. In January 2000, he reported a history of six myocardial infarctions. In April 2012, he reported a history of one myocardial infarction in the 1970's. An echocardiogram performed in May 2012 indicated no history of myocardial infarction or ischemic heart disease. Given the inconsistencies in his reports, and the lack of evidence in the record indicating any myocardial infarction, the Board finds that the Veteran's reported history of a myocardial infarction to be not credible.

The record also does not support a finding that the Veteran had ischemic heart disease. A May 1995 cardiac catheterization did not indicate coronary artery disease. A January 1998 treadmill test also did not indicate ischemic heart disease. A May 2012 echocardiogram did not indicate ischemic heart disease. April 2012 and February 2016 VA medical opinions state that the Veteran did not have a history of ischemic heart disease.

Although July and August 2000 VA treatment records state a diagnosis of coronary atherosclerosis, the physician seemed to indicate that diagnosis was made based on the Veteran's reported history as he stated that the catheterization report was not available to him at that time. The physician indicated that the Veteran would provide the catheterization report for his review. In treatment records for the remaining 12 years of the Veteran's life, there is no other indication of coronary artery disease, other than an indication that it resolved. The Board finds, therefore, that the original diagnosis was likely not supported by a factual basis. 

There is also no indication in the file that the Veteran's diagnosed cardiac disorders (atrial fibrillation and diastolic heart failure) were caused or aggravated by service. The February 2016 VA medical opinion expressly states that these disorders were not caused by any in-service event, including exposure to herbicide agent.

As the Veteran did not have ischemic heart disease and his diagnosed cardiac disorders were not caused by service, service connection for a cardiac disorder is not warranted. The claim is denied.

B.  Cause of Death 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a) (2016). 

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3). 

The Veteran's death certificate lists causes of death of ARDS (Adult Respiratory Distress Syndrome), pneumonia, acute hypercarbic and hypoxic respiratory failure due to (or as a consequence of) sepsis, incarcerated abdominal hernia, COPD (chronic obstructive pulmonary disease), due to (or as a consequence of) acute renal failure due to (or as a consequence of) atrial fibrillation. 

At the time of his death, the Veteran was rated 100 percent disabled for his prostate cancer. This disability is not one involving muscular or skeletal functions and, is therefore, considered one affecting a vital organ. This disability is assumed to have debilitating effects and general impairment of health to an extent that would render him materially less capable of resisting the effects of other disease or injury primarily causing death. Therefore, it is assumed that the Veteran's service-connected prostate cancer contributed to the cause of his death and service connection for the cause of his death is warranted.


ORDER

Service connection for a cardiac disorder is denied.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


